          Case 1:21-cv-02936-CM Document 5 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                                21-CV-2936 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 MARTIN LUTHER KING STATUE,

                                 Defendant.

       Pursuant to the order issued April 6, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

SO ORDERED.

 Dated:   April 6, 2021
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
